Title: [To Thomas Jefferson from George Muter, 3 March 1781]
From: Muter, George
To: Jefferson, Thomas


[Richmond, 3 Mch. 1781. Minute in War Office Journal (Vi) under this date: “A letter to the Governor informing that Mr. Simpson refuses the terms offered by the Executive; but that he will make the boxes, provided he can be paid 15/. each, at the exchange usually paid for hard money.” Muter’s letter has not been located. The final entry for 3 Mch. in the Journal records “A letter rec’d from Mr. Simpson, informing that he will be ready at his shop in Fredericksburg; to make Cartridge boxes for the public, if his terms be agreed to, and not otherwise.” The letter to which Muter undoubtedly refers in this last entry is in Vi. It is addressed to “Mr. Hunter” and reads as follows:
“Sir, I have Concluded on Returning home. Therefore Leaves the Letters for Petersburg which I gott at Your Office. I also Leave one for Major Call of the Light Dragoons which I beg youll forward with the others. The Coppy of the Councels Resolve is quite Imaterial to me as I Do not Accept it nor will I Ingage on Any other terms than them I offered. I Shall be Ready at my Shop in Fredg. to Contract if they Chose to Come to my Terms. I beg throug you to Return Coll. Muter Thanks for His Polite Behavour to me. … Ed. Simpson.”]
